Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
This application is in condition for allowance except for the presence of claims 26, 28, 31, 34 and 35 directed to an invention non-elected without traverse.  Accordingly, claims 26, 28, 31, 34 and 35 have been cancelled.

Allowable Subject Matter
Claims 1-7 are 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 5,520,794 to Gernon; US 4,927,510 to Olper and SU 1,675,393 to Strunnikov, as previously presented.
The closest prior art made of record fails to teach a method for recovering lead comprising the step of contacting the insoluble lead dioxide in the precipitate or in the lead paste with a hydrogen peroxide to reduce lead dioxide to lead oxide. The reducing agent in Olper is formed by the reaction of sulfuric acid and a carbohydrate. Olper is devoid of addition of hydrogen peroxide, as claimed. Olper relies on sulfuric acid to react and oxidize hydrocarbonaceous materials to generate a reducing agent for lead dioxide. Such reaction would be impeded when sulfuric acid would be replaced by an alkene sulfonic acid, as taught by Gernon. 
The closest prior art made of record fails to teach a method of recovering lead comprising a step of contacting the insoluble lead dioxide in the precipitate or in the lead paste with a hydrogen peroxide to thereby reduce lead dioxide to lead oxide; combining the lead oxide with the lead ion solution to form a combined lead ion solution; applying an electrical potential to continuously form adherent lead, having a purity of at least 99.9%, on a portion of the cathode, to regenerate alkane sulfonic acid; and removing the adherent lead from a second portion of the cathode while continuously forming adherent lead on the first portion of the same cathode, as claimed.
There was not found a teaching in the prior art suggesting modification of the conventional methods of recovering lead in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794